DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a communication, dated 09/13/2022, in which claims 1, 6, 11, 18, 20, and 21 have been amended. Thus, claims 1, 3-6, 8-11, and 13-21 are pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2022 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-6, 8-11, and 13-21 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of processing a resolution request without significantly more. 
Examiner has identified claim 1 as the claim that represents the claimed invention presented in independent claims 1, 6, and 11.
Claim 1 is directed to a system, which is one of the statutory categories of invention (Step 1: YES).
Claim 1 is directed to a computer system comprising one or more processors; a memory communicatively coupled to the one or more processors and storing instructions executable by the one or more processors, which performs a series of steps, e.g., receiving a first abnormal payment deduction request in response to a first initiating event, the first abnormal payment deduction request containing attributes including at least one of a payor identity, a payee identity, and a deduction request financial impact; obtaining first historical information regarding previous processing of a first related set of abnormal payment deduction requests related to the first abnormal payment deduction request based upon at least one of the payor identity, the payee identity, and the deduction request financial impact, wherein the first historical information includes one or more of a past deduction request size, a past deduction request outcome, and past order data; training a first machine learning algorithm to predict a validity of the first abnormal payment deduction request by analyzing one or more of the payor identity, the payee identity, and the deduction request financial impact from the first related set of abnormal payment deduction requests, in conjunction with analyzing one or more of the past deduction request size, the past deduction request outcome, and the past order data from the first historical information; executing the first machine learning algorithm to predict the validity of the first abnormal payment deduction request by correlating the one or more of the payor identity, the payee identity, and the deduction request financial impact with the one or more of the past deduction request size, the past deduction request outcome, and the past order data from the first historical information to determine a first confidence level score, the first confidence level score providing a first indication of the validity of the first abnormal payment deduction request; categorizing the first abnormal payment deduction request based in part on a first value attributed to the first abnormal payment deduction request and based in part on the first confidence level score; determining the first abnormal payment deduction request qualifies for automatic resolution based on a first categorization of the first abnormal payment deduction request; and based on a determination that the first abnormal payment deduction request qualifies for automatic resolution, automatically resolving the first abnormal payment deduction request. These limitations describe the abstract idea of processing a resolution request (with the exception of the italicized terms above), which correspond to Mental Processes: concepts performed in the human mind (including an observation, evaluation, judgment, opinion). The computer device limitations, e.g., computer system, one or more processors, memory, and first machine learning algorithm do not necessarily restrict the claim from reciting an abstract idea. Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of computer system, one or more processors, memory, and first machine learning algorithm are no more than simply applying the abstract idea using generic computer elements.  The additional elements listed above are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO).
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of computer system, one or more processors, memory, and first machine learning algorithm are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, claim 1 is not patent eligible.
Similar arguments can be extended to the other independent claim, claims 6 and 11; and hence claims 6 and 11 are rejected on similar grounds as claim 1.
Dependent claims 3-5, 8-10, and 13-21 are directed to a system, method, and non-transitory computer-readable medium, which perform the steps that describe the abstract idea of  processing a resolution request, and corresponds to Mental Processes: concepts performed in the human mind (including an observation, evaluation, judgment, opinion).Thus, claims 3-5, 8-10, and 13-21 are directed to an abstract idea. The additional limitations of computer system, one or more processors, memory, and first machine learning algorithm are no more than simply applying the abstract idea using generic computer elements. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Furthermore, the additional elements: computer system, one or more processors, memory, and first machine learning algorithm, do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment.
Dependent claims 3-5, 8-10, and 13-21 have further defined the abstract idea that is present in their respective independent claims 1, 6, and 11; and thus correspond to Mental Processes, and hence are abstract in nature for the reason presented above.  The dependent claims 3-5, 8-10, and 13-21 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 3-5, 8-10, and 13-21 are directed to an abstract idea. Thus, claims 1, 3-6, 8-11, and 13-21 are not patent-eligible.
Response to Arguments 
Applicant's arguments filed dated 09/13/2022 have been fully considered but they are not persuasive due to the following reasons: 
With respect to the rejection of claims 1, 3-6, 8-11, and 13-21 under 35 U.S.C. 101, Applicant arguments are moot in view of the grounds of rejections presented above in this office action.
Applicant argues that “with respect to claims 1, 6, and 11, applicant respectfully submits that at least the steps of: (3)-(7) enumerated above cannot be performed mentally in a person's mind. For example, the step (3) of executing the first machine learning algorithm to predict the validity of the first abnormal payment deduction request by correlating the one or more of the payor identity, the payee identity, and the deduction request financial impact with the one or more of the past deduction request size, the past deduction request outcome, and the past order data from the first historical information to determine a first confidence level score, cannot be performed mentally in a person’s mind. Thus, the claimed systems and method are significantly more concrete than the representative abstract ideas and do not correspond with any of the examples of an abstract idea outlined by the October 2019 PEG. Therefore, the independent claims 1, 6, and 11 are not directed to an abstract idea as outlined by the October 2019 PEG. ”
Examiner respectfully disagrees. As previously discussed, Examiner respectfully notes that the claims recite an abstract idea of processing a resolution request, which is a Mental Processes: concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Therefore, the claims recite an abstract idea. Furthermore, Examiner  notes that the claims are first analyzed in the absence of technology to determine if it recites an abstract idea. The additional limitations of technology are then considered to determine if it restricts the claim from reciting an abstract idea. In this case, it is determined that the additional limitations of technology do not necessarily restrict the claim from reciting an abstract idea. Furthermore, Examiner respectfully notes that the “using a first machine learning algorithm correlating the first historical information to determine a first confidence level score, the first confidence level score providing a first indication of validity with respect to the first abnormal payment deduction request, categorizing, using the computing system, the first abnormal payment deduction request based in part on a first value attributed to the first abnormal payment deduction request and the first confidence level score, determining, using the computing system, the first abnormal payment deduction request qualifies for automatic resolution based on a first categorization of the first abnormal payment deduction request, and based on a determination that the first abnormal payment deduction request qualifies for automatic resolution, automatically, using the computing system, resolving the first abnormal payment deduction request” features make use of a computer and the computer limitations do not necessarily restrict the claim from reciting an abstract idea as discussed above under Step 2A-Prong 1 of the 35 U.S.C. 101 rejection. Examiner has also considered each and every arguments under Step 2A-Prong 1 and concludes that these arguments are not persuasive. For example, under Step 2A-Prong 1, Examiner considers each and every limitation to determine if the claim recites an abstract idea. In this case, it is determined that the claim recites an abstract idea and the additional limitations of a computer device does not necessarily restrict the claim from reciting an abstract idea. Thus, the claim recites an abstract idea. 
Applicant argues that “Prong Two of Step 2A of the Alice/Mayo framework — The claims recite additional elements that integrate the exception into a practical application of that exception.” Furthermore, Applicant argues that “even assuming arguendo that the claims are directed to an abstract idea, the claims recite additional elements that integrate the exception into a practical application of that exception.”
Examiner respectfully disagrees. As previously noted, Examiner respectfully notes that there is no improved technology in simply receiving, obtaining, evaluating, categorizing, determining, and using data (e.g., payment deduction data/requests). The disclosed invention simply cannot be equated to improvement to technological practices or computers. There is no technical improvement at all. Instead, Applicant recites receiving a first abnormal payment deduction request; obtaining first historical information regarding previous processing of a first related set of abnormal payment deduction requests; training a first machine learning algorithm to predict a validity of the first abnormal payment deduction request; executing the first machine learning algorithm to predict the validity of the first abnormal payment deduction request; categorizing the first abnormal payment deduction request; and automatically resolving the first abnormal payment deduction request. This is merely processing data (MPEP 2106.05(d) II) and does not result in computer functionality or technical improvement. Thus, Applicant has simply provided a business method practice of processing a resolution requests, and no technical solution or improvement has been disclosed. If there is an improvement, it is to the abstract idea of processing a resolution requests and not to technology. Hence, claims 1, 6, and 11 are not integrated in the practical application. Furthermore, Examiner notes that it is important to keep in mind that an improvement in the judicial exception itself (e.g., mental processes) is not an improvement in technology (see October 2019 Patent Eligibility Guidance Update (issued October 17, 2019), page 13). Unlike Ex Parte Buschmitch, the recited steps in the claims are abstract in nature as there are no technical/technology improvements as a result of these steps. However, the present claims simply apply an abstract idea using a computer as a tool without offering any improvements to the computer or technology. Therefore, the Applicant's arguments regarding Buschmitch are not persuasive as there are no similarities between the claimed invention. Thus, these arguments are not persuasive.
Applicant argues that “the claims satisfy Step 2B of the Mayo framework — The claims elements add significantly more so as to limit the abstract idea.” Additionally, Applicant asserts that “the subject matter of claims presented in this matter is not well-understood, routine, and conventional as can be seen from consideration of the fact that there are no cited prior art references cited in this Office Action. Thus, the failure of the prior art or combination of prior art to disclose the features of amended claims strongly suggests that the elements of the claims are not well-understood, routine, and conventional. For at least these reasons, taking all the claim elements both individually and as an ordered combination, the claims as a whole amount to significantly more than any abstract idea. Thus, Step 2B is satisfied, and the claims recite patent eligible subject matter.” 
Examiner respectfully disagrees. As previously discussed, Examiner respectfully notes that with respect to Step 2B, Examiner has reviewed all of Applicant's arguments and the inventive concept cannot be furnished by a judicial exception. The improvements argued are to the abstract idea and not to technology. The technical limitations are simply utilized as a tool to implement the abstract idea without adding significantly more. Thus, the claim is directed to an abstract idea and hence these arguments are not persuasive. Thus, the presence of a computer does not make the claimed solution necessarily rooted in computer technology. Furthermore, Examiner notes that the courts have determined that receiving/transmitting data are well-understood, routine, and conventional functions of a computer when they are claimed in a merely generic manner (see MPEP 2106.05(d)(II)). 
Additionally, with respect to Applicant's arguments regarding inventive steps over the well-understood, routine, and conventional technology, Examiner notes that the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91,101 USPQ2d at 1973 (MPEP 2106.05(1)). As made clear by the courts, the "'novelty' of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." A claim for a new abstract idea is still an abstract idea (see MPEP 2106.05(1)). Moreover, the limitations recited in claims 1, 3-6, 8-11, and 13-21 are routine, well understood, and conventional activity of a computer when the computer is recited in a generic manner (MPEP 2106.05 (l)(A)). Additionally, it is unclear which particular steps are unconventional and how these steps meaningfully apply the abstract idea. Thus, these arguments are not persuasive. Hence, Examiner respectfully declines Applicant’s request to withdraw the 35 U.S.C. 101 rejection of claims 1, 3-6, 8-11, and 13-21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H MUSTAFA whose telephone number is (571) 270-7978.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693  
/RAJESH KHATTAR/Primary Examiner, Art Unit 3693